DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
MPEP 804(1) indicates that a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claims 1, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,974,703 (subsequently referred to as ‘703) in view of Lee (US 2019/0121385). 
Re 1, 3, Claims 1-4 of ‘703 discloses: an assembly comprising a brake master cylinder unit and a dash panel of a vehicle, the brake master cylinder unit being connected to the dash panel, wherein 5the brake master cylinder unit comprises an electric motor configured to increase an oil pressure according to a pedaling force on a brake pedal, and the brake master cylinder unit is arranged in front of the dash panel and connected to the brake pedal with a pushrod (column 9, lines 28-33; column 10, lines 15-20) [Claims 1, 3].  
Claims 1-4 of ‘703 do not disclose: the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction [Claim 1]; the electric motor is fixed to a lateral side of a body of the brake master cylinder unit [Claim 3].
Lee teaches: the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction (fig 1) [Claim 1]; the electric motor is fixed to a lateral side of a body of the brake master cylinder unit (fig 1) [Claim 3].
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Claims 1-4 of ‘703 with: the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction [Claim 1]; the electric motor is fixed to a lateral side of a body of the brake master cylinder unit [Claim 3]; as taught by Lee; for the purpose of providing a booster that provides fast pressure buildup over a short distance that is smaller and lighter than a vacuum booster.
Claims 2, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,974,703 (subsequently referred to as ‘703) in view of Lee (US 2019/0121385), as applied to Claims 1 and 3 above, in view of Mellor (GB 2,342,074).
Re 2, 4, Claims 1-4 of ‘703 in view of Lee discloses the limitations of Claims 1 and 3 (see rejections above).
Claims 1-4 of ‘703 do not disclose: wherein the dash panel comprises a recess in a rear surface of the dash panel and the pushrod extends through a bottom of the recess [Claims 2, 4].
Mellor teaches: wherein the dash panel comprises a recess (12, see fig 1) in a rear surface of the dash panel and the pushrod (13b) extends through a bottom of the recess [Claims 2, 4]; for the purpose of providing a safety mechanism that in the event of frontal impact mitigates injury to a driver’s foot or ankle (pages 1-2).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Claims 1-4 of ‘703 with: wherein the dash panel comprises a recess in a rear surface of the dash panel and the pushrod extends through a bottom of the recess [Claims 2, 4]; as taught by Mellor, for the purpose of providing a safety mechanism that in the event of frontal impact mitigates injury to a driver’s foot or ankle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0121385).
Re 1, Lee discloses: an assembly comprising a brake master cylinder unit (10; paragraph [0027]) and a dash panel (dash panel, while unillustrated, is inherent to vehicle) of a vehicle, the brake master cylinder unit being connected to the dash panel, wherein 5the brake master cylinder unit comprises an electric motor (21) configured to increase an oil pressure according to a pedaling force on a brake pedal (paragraph [0033]), and the brake master cylinder unit is arranged in front of the dash panel and connected to the brake pedal with a pushrod (13/14), and the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction (fig 1).  
Re 3, Lee discloses: an assembly comprising a brake master cylinder unit (10; paragraph [0027]) and a dash panel of a vehicle, the 15brake master cylinder unit being connected to the dash panel, wherein the brake master cylinder unit comprises an electric motor (21) configured to increase an oil pressure according to a pedaling force on a brake pedal (paragraph [0033]), and the brake master cylinder unit is arranged in front of the dash panel and connected to the brake pedal with a pushrod, and the electric motor is fixed to a lateral side of a body of the brake master cylinder unit (figs 1-2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellor (GB 2,342,074) in view of Lee (US 2019/0121385).
Re 1-4, Mellor discloses: an assembly comprising a brake master cylinder unit (10) and a dash panel (9) of a vehicle, the brake master cylinder unit being connected to the dash panel, and the brake master cylinder unit is arranged in front of the dash panel and connected to the brake pedal with a pushrod (13b) [Claims 1, 3]; wherein the dash panel comprises a recess (12, see fig 1) in a rear surface of the dash panel and the pushrod (13b) extends through a bottom of the recess [Claims 2, 4].
Mellor does not disclose: wherein 5the brake master cylinder unit comprises an electric motor configured to increase an oil pressure according to a pedaling force on a brake pedal [Claims 1, 3]; the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction [Claim 1]; the electric motor is fixed to a lateral side of a body of the brake master cylinder unit [Claim 3].
Lee teaches: wherein 5the brake master cylinder unit comprises an electric motor (21) configured to increase an oil pressure according to a pedaling force on a brake pedal (paragraph [0033]) [Claims 1, 3]; the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction (fig 1) [Claim 1]; the electric motor is fixed to a lateral side of a body of the brake master cylinder unit (fig 1) [Claim 3].
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Mellor with: wherein 5the brake master cylinder unit comprises an electric motor configured to increase an oil pressure according to a pedaling force on a brake pedal [Claims 1, 3]; the electric motor is fixed to a body of the brake master cylinder unit such that a rotation axis of the electric motor extends along a vehicle-width direction [Claim 1]; the electric motor is fixed to a lateral side of a body of the brake master cylinder unit [Claim 3]; as taught by Lee; for the purpose of providing a booster that provides fast pressure buildup over a short distance that is smaller and lighter than a vacuum booster.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656